Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Currently, claims 17-28 are pending in the instant application.  Claims 1-16 have been canceled while claims 24-28 have been added.  This action is written in response to applicant’s correspondence submitted 09/14/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claims 17-28 are under examination with regard to the combination of genes LEF1, MAP3K7, FZD2, LATS1, and WWC1 
Improper Markush

Claim 17 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of LEF1, MAP3K7,  APC, FZD2, PRKCA, RORA, CAMK2G, JUN, XPOl. ROR2, CCND1, CTNNB1, AMOT, DVL2, LATS1, LATS2, MOB IB, NPHP4, TJP1, TJP2, WWC1, WWTR1, and YAP1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature because each member of the genes LEF1, MAP3K7,  APC, FZD2, PRKCA, RORA, CAMK2G, JUN, XPOl. ROR2, CCND1, CTNNB1, AMOT, DVL2, LATS1, LATS2, MOB IB, NPHP4, TJP1, TJP2, WWC1, WWTR1, and YAP1.  There is no disclosed common substantial structural feature and the genes do not 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Arguments
The response traverses the rejection on page 4-5 of the remarks mailed 09/14/2021.  The response asserts that each Markush grouping of the genes belongs to one signaling pathway either WNT pathway or Hippo pathway not two different pathways.  While the claim recites 
The response as stated in the last response asserts that the members of each Markush group of genes belong to the same art recognized class.  The response asserts that is clear from the instant claims all members of the Markush grouping belong to the same art recognized class and have a common use of predicting outcome of Aurora A kinase inhibitor treatment and point to paragraph 263 of the instant specification.  The response further asserts that the Markush grouping of genes does not need to share a substantial structural feature and a common use that flows from the substantial structural feature because the Markush groupings in the instant claims meet the first requirement set forth in MPEP 2117 (II) the alternatives are all members of the same art recognized class and have a common use.  This response has been reviewed but not found persuasive.  The members of the Markush group do not belong to the same art recognized class of sequences other than DNA molecules which is not a recognized class of compounds as all sequences are made up of the same four bases.  As such the members of the Markush do not belong to the same recognized chemical class of compounds and do not share a common structure as addressed in the previous response.  Additionally, MPEP 706.03(y) indicates a 

	

	
Claim Rejections - 35 USC § 112-Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was previously presented and has been rewritten to address the amendment to the claims.
In the case of the instantly rejected claims, the written description requirement is relevant to the claims as they are drawn to detecting high-confidence somatic and functional mutation in their coding exons of LEF1, MAP3K7, FZD2, LATS1, and WWC1 and encompass any gene mutations with the required functionality of being associated with Aurora A kinase inhibitor treatment response.  As such the claims encompass the detection of any functional alterations in  the coding exon of LEF1, MAP3K7, FZD2, LATS1, and WWC1 that results in a high confidence somatic and functional mutation.  The instant specification does not teach or disclose structural requirements of the required gene alterations in such a scope as encompassed by the claimed methods.  

When the claims are analyzed in light of the specification, the claims encompass a method which is directed to determining the presence of one or more mutations which are not structurally defined, but which are functionally associated with treatment response as the claims require administering Aurora kinase inhibitor to a subject who has been determined to have a high confidence somatic and functional mutation in their coding exon of the elected gene combination.  
The genus encompassed by the claims is a broad variable genus.  While the claims encompass administering Aurora kinase inhibitor, the claims require a subject who has been determined to have a high confidence somatic and functional mutation in the coding exon of LEF1, MAP3K7, FZD2, LATS1, and WWC1 and therefore the claims encompasses mutations that is functionally associated with treatment to Aurora A kinase inhibitors. While the specification provides a list of genes and pathways that are associated with Aurora A kinase biology and assert somatic and functional mutation in coding exons, the specification provides no mutations that are somatic and functional mutations in the coding exon of LEF1, MAP3K7, FZD2, LATS1, and WWC1 nor does the specification provide somatic and functional mutations in the coding exon of LEF1, MAP3K7, FZD2, LATS1, and WWC1 that are predictably associated with Aurora A kinase therapy. The specification is silent as to mutations that are functionally associated with treatment and mutations which are high confidence somatic 
 Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

The decisional law in this area has been very consistent.  The Federal Circuit in Lilly, Fiers, Rochester and many other cases has determined that the written description issue applies to situations where the definition of the subject matter of the claims fails to provide description 
See also  Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), wherein the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
Thus, considering the breadth of the breadth of the claimed nucleic acids and their specific required functionalities, in light of the teachings of the instant specification and the art, it is the conclusion that the specification does not does not provide an adequate written description of the broadly claimed mutations of the instantly claimed methods.
Response to Arguments
The response traverses the rejection on page 5-7 of the remarks mailed 09/14/2021.  The response asserts the instant claims do not encompass an active step of detecting any alteration in any gene but recite methods of administering an Aurora A kinase inhibitor to a human patient who has been determined to have at least one mutation in the genes.  The response further asserts that the claims require patients who have been determined to have at least one high confidence 

The response asserts that the examiner has not provided any reason why a person skilled in the art would not have been able to determine the presence of at least one mutation in the genes recited in the instant claims when the detailed method for mutation calling is described in the instant specification and is well known in the art.  This response has been reviewed but not found persuasive.  As stated previously the claims are not directed to method of detecting mutations in a subject or methods of screening for mutations in the elected genes, the claims require administering Aurora kinase inhibitor to a subject who has been determined to have a in general in the genes associated with Hippo or WNT signaling pathway, the specification does not disclose the structural requirements of mutations in LEF1, MAP3K7, FZD2, LATS1, and WWC1.  Because claims are read in light of the specification the claims require an association with mutations within LEF1, MAP3K7, FZD2, LATS1, and WWC1 and treatment with Aurora kinase inhibitor and the specification does not describe any mutations in LEF1, MAP3K7, FZD2, LATS1, and WWC1 mutation with treatment with Aurora kinase inhibitor.  While the specification describes performing a sequencing reaction on 47 patients, the specification does not describe any mutation or sequence much less any mutation within LEF1, MAP3K7, FZD2, LATS1, and WWC1 mutation that is associated with Aurora kinase inhibitor treatment.  For these reasons and reasons of record the rejection is maintained.



Claim Rejections - 35 USC § 112- Enablement
Claims 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Nature of the invention and breadth of the claims
	The claimed methods are drawn to method for treating a patient having cancer by administering a therapeutically effective amount of an Aurora A kinase inhibitor to a human patient who has been determined to have at least one high confidence somatic and functional mutation in the coding exon of LEF1, MAP3K7, FZD2, LATS1, and WWC1.
	The claims  encompass the analysis of high confidence somatic and functional mutation in the coding exon of LEF1, MAP3K7, FZD2, LATS1, and WWC1.   
	The claims when read in light of the specification and the use provided in the specification require knowledge of reliable and robust association between the presence of high confidence somatic and functional mutation in the coding exon in LEF1, MAP3K7, FZD2, LATS1, and WWC1 with therapy response to Aurora A kinase inhibitor.  
Direction provided by the specification and working example
	The instant specification provides an example wherein samples from human subjects were analyzed by whole exome DNA sequencing.  The specification teaches sequencing analysis and teaches sequencing allows for sequencing artifacts including sequence variants and provides data analysis to filter variants and mutations (see para 256).  The specification further teaches the genes are in a related pathway and are known to interact together for a common biological function of Hippo pathway and WNT pathway (see para 258) however the specification does not disclose which mutations would affect the biological function and thus the pathway of the elected genes. While the specification asserts that genes when mutated show association with drug response (see table 7) the specification discloses no mutations in LEF1, MAP3K7, FZD2, LATS1, and WWC1 that are associated with drug response.  The specification provides no analysis of which mutations are critical for pathway function and hence drug response.  The 
There is no analysis that the presence of high confidence somatic and functional mutation in the coding exon in LEF1, MAP3K7, FZD2, LATS1, and WWC1 which results in a favorable response to any Aurora A kinase inhibitors.  The specification does not provide sufficient guidance on how to extrapolate the finding that high confidence somatic and functional mutation in the coding exon in LEF1, MAP3K7, FZD2, LATS1, and WWC1 will be associated with favorable response to Aurora A kinase inhibitor.  The specification provides no data on the treatment and the presence of high confidence somatic and functional mutation in the coding exon in LEF1, MAP3K7, FZD2, LATS1, and WWC1.  There is no working example of the presence of a specific mutation in any of LEF1, MAP3K7, FZD2, LATS1, and WWC1 and correlation of high confidence somatic and functional mutation in the coding exon with favorable response to therapy.


State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to identification of known gene polymorphisms in human samples is high, the unpredictability in associating any particular alteration with a specific phenotype, or identifying a particular mutation in a heterologous organism, as is encompassed by the claims, is even higher.  The unpredictability is demonstrated by the related art and the instant specification.  Knowledge that a mutation exists 
	Hegele (Arterioscler. Thromb. Vasc. Biol, 2002, 22:1058-1061) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30).  Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of results in independent samples (see 'Replication').  Additionally, Hegele teaches the desirability of a likely functional consequence predicted by a known or putative functional domain.  Furthermore, 
Erichsen et al. (Br J. Cancer, 2004, vol. 90, pp. 747-751) teach that association studies have been plagued by an inability to consistently yield reproducible results and several factors contribute to this conundrum, including inadequately powered studies in initial and follow-up studies (see pg. 3, 1st column). Erichsen et al. notes that in one context a SNP can be protective against cancer whereas in another confer increased susceptibility, thus teaching the unpredictability of associating a polymorphism of one form of cancer to all types of cancer (see pg. 3, 2nd column). Erichsen teaches that in 2004 few studies have unequivocally shown the importance of germ-line variants as prognostic markers and teaches that pharmacogenomics will have to be gathered from large, population based studies (see pg. 3 2nd column).  Erichsen warns that the promise of SNP analysis is particularly complex in cancer, as the consequence of one set of SNPs could have deleterious consequences for one outcome but yet be advantageous for another.  Erichsen demonstrates the unpredictability of associating a SNP to phenotype and specifically teaches that one association in one type of cancer is not predictive in another type of 
	Santoro (Drug Resistance Updates, 2017, pp 36-42) teaches cellular drug resistance is the main obstacle to the clinical efficacy of cancer chemotherapy.  Santoro teaches alterations in the WNT signaling pathways are very common events in several types of cancers and has been shown to contribute to anticancer drug resistance (see pg. 39, 2nd column).  Santoro teaches a kinase inactive mutation of TAK1 (MAP3K7) only minimally reverses inhibitor effect of WNT activation (See pg. 38).  Santoro demonstrates that not all mutations in MAP3K7 will result in favorable response or effect WNT pathway.  Santoro also demonstrates that the WNT signaling pathways contribute to anticancer drug resistance and therefore the presence of high confidence somatic and functional mutation in the coding exon in MAP3K7 cannot conclusively determine without undue experimentation the response of Aurora A kinase inhibitor. 

	Quantity of experimentation required
	A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Given that the claims encompass high confidence somatic and functional mutation in the coding exon, one would have to perform large case: control studies, and validation of any results, to determine which mutations in LEF1, MAP3K7, FZD2, LATS1, and WWC1  are high confidence somatic and functional mutation in the coding exon and may be reliably and robustly associated with favorable response to Aurora A kinase inhibitors.   
Conclusion
	Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of 
Response to Arguments
The response traverses the rejection on pages 8-11 of the remarks mailed 02/12/2021.  The response asserts that while analysis of the mutations has been carried out in order to determine whether there is a high confidence somatic and functional mutation in the coding exon of the genes such an analysis is not an active step of the claims.  This response has been reviewed but not found persuasive.  While determining a high confidence somatic and functional mutation in the coding exon of the gene is not an active step of the claims, the active step of the claim requires the knowledge that the human patient has a high confidence somatic and functional mutation in the active coding exon of the elected gene and as such determining the human patient has a high confidence somatic and functional mutation must be known in order to perform the step of administering a therapeutic effective amount of an Aurora  A kinase inhibitor.  
	The response further asserts that the instant claims are commensurate in scope with the date presented.  The response asserts that as addressed in the previous remarks the mutations were selected from raw data containing the full genome sequencing information of 47 patients and survived extensive filtering and elimination process.  The response asserts that the claimed method requires a careful selection of patients who have been determined to have high confidence somatic and functional mutations in their coding exon of the elected genes.  As stated by the response, the claims thus require the knowledge of high confidence somatic and functional mutations in their coding exon of the elected genes in order to select patients to 
	The response points to paragraph 258-261 and 263 for testing mutations with linear regression module using single mutation status, tumor type, and baseline tumor size to identify pathways associated with responsiveness to treatment with alisertib.  The response further points to figure 3 and asserts the data in the specification and scope of the claims, the Examiner has not provided any reason why it would have been implausible to predict the outcome of Aurora A kinase inhibitor treatment using marker genes recited in the instant claims.  The claims are not directed to predicting outcome of Aurora A kinase inhibitor treatment, the claims requires the knowledge of high confidence somatic and functional mutations in the coding exon of the elected gene combinations in order to administering a therapeutically effective amount of an Aurora A kinase inhibitor.  While the specification provides bioinformatic methods of identifying genes in a pathway and filtering data methods to identify high confidence mutations, the specification does not disclose any high confidence somatic and functional mutations, only bioinformatic methods of filtering for these mutations.  The claims require the knowledge of the mutations and in the instant case the specification does not teach how to make or use the claimed invention without the knowledge of the structural requires of the somatic and functional mutations in the claimed gene set.  The skilled artisan based on the guidance in the instant specification would not 
The claims when read in light of the specification and looking at the specification for the use of the method are directed to identifying mutations in LEF1, MAP3K7, FZD2, LATS1, and WWC1 with Aurora kinase inhibitor response and neither the specification nor the art demonstrate mutations in LEF1, MAP3K7, FZD2, LATS1, and WWC1 with therapeutic response in cancer. As cited above,  Santoro (2017) demonstrates that not all mutations in specific gene, including the claimed gene MAP3K7 will result in favorable response or effect WNT pathway.  Santoro also demonstrates that the WNT signaling pathways contribute to anticancer drug resistance and therefore the presence of any mutation in MAP3K7 cannot conclusively determine without undue experimentation the response of Aurora A kinase inhibitor. 
As stated in the previous response, the claims are not directed to bioinformatics analysis or bioinformatics approach to determine response to therapy.  The claims require the presence of a somatic and functional mutation in LEF1, MAP3K7, FZD2, LATS1, and WWC1 to treat a patient.  However as demonstrated by the art not all mutations will be associated with therapeutic effect, as taught by Santoro. Additionally, the claims are not limited to identifying any mutation in two signaling pathways but require a mutation in LEF1, MAP3K7, FZD2, LATS1, and WWC1 which is not taught in the instant specification.  The claims require administering Aurora See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966), Stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.  In instant case administering to a subject Aurora kinase inhibitor to a subject with a high confidence somatic and functional mutations in LEF1, MAP3K7, FZD2, therapeutic outcome by administering Aurora kinase inhibitor, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  It is noted that the unpredictability of a particular area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims.  See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  Therefore, considering the state of the art and limited amount of guidance provided in the instant specification, one skill in the art would have to engage in excessive and undue amount of experimentation to exercise the invention as claimed.  For these reasons and reasons of record this rejection is maintained.



Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 17 is indefinite over the recitation of “a human patient who has been determined to have at least one high confidence somatic and functional mutation in the coding exon”.  The recitation of who has been determined sets forth a characterization of the human patient and none of the process steps require determining or knowing the mutation of the patient.  While the claim recites patient, who has been determined it is not recited or required in practicing any of the steps, it is unclear when it was determined, how it was determined, and how this relates to the active process step of the claim.   While the claim requires it has been determined it is not recited in the active process steps and therefore it is unclear when or how this limitation was performed and how it limits the claimed process steps and one of ordinary skill in the art would not be apprised of infringing on the claimed method.  Accordingly, the recitation of human patient who has been determined to have at least one mutation without any recitation of determining a mutation in the active process steps renders the claim indefinite.  

	Response to Arguments
The response traverses the rejection on page 10-11 of the remarks mailed 09/14/2021.  The response asserts that a person of skill in the art would understand that this is not an active step of the instant claims and the instant claims do not include an active step of determining mutations in a patient.  The response further asserts the specification provides detailed procedures on how to select patients and a person skilled would not have any difficulty in ascertaining the metes and bounds of the instant invention. This response has been reviewed but not found persuasive.  The claim requires that the human patient has been determined and it is unclear when it was determined, how it was determined and how this relates to the active process 


	

Conclusion
No claims are allowable.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634